1 Reported in 230 N.W. 585.
On an appeal by defendant from an order denying its alternative motion for judgment notwithstanding the verdict or for a new trial in the above entitled action, the order was reversed and judgment directed for the defendant. Robertson v. C. R.I.  P. Ry. Co. 177 Minn. 303, 225 N.W. 160. Pursuant to the mandate of this court the court below entered judgment for the defendant. The plaintiff appealed from the judgment so entered. This appeal is submitted upon the same record presented on the former appeal. On that appeal it was held that the plaintiff had failed to prove that the accident resulted proximately from any negligence of the defendant and that the verdict rested only upon speculation and conjecture. The case has been reargued, but we find no reason to doubt the correctness of our former conclusion. The facts seem to bring the case squarely within the rule applied by the Supreme Court of the United States in New York Cent. R. Co. v. Ambrose,280 U.S. 486, 50 S. Ct. 198, 74 L. ed. 276. See also Gunning v. Cooley, 281 U.S. 90, 50 S. Ct. 231, 74 L. ed. 327.
That a judgment notwithstanding the verdict may be rendered by the courts of this state in an action arising under the federal employers liability act was determined in Marshall v. C. R.I.  P. Ry. Co. 133 Minn. 460, 157 N.W. 638.
Judgment affirmed.
Stone, J. took no part. *Page 579